Case 1:20-cv-21601-KMW Document 53 Entered on FLSD Docket 07/07/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-21601-CIV-WILLIAMS



   UNITED STATES OF AMERICA,
                                  Plaintiff,
                       vs.
   GENESIS II CHURCH OF HEALTH
     AND HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                Defendants.




     SUPPLEMENTAL MEMORANDUM AND NOTICE BY THE UNITED STATES OF
       FILING OF REVISED PROPOSED ORDER OF PERMANENT INJUNCTION


         The United States of America, in accordance with the Court’s instructions during the

  conference of June 30, 2020 (D.E. 52), hereby respectfully files the attached revised proposed

  order of permanent injunction against Defendants Genesis II Church of Health and Healing,

  Jonathan Grenon, and Jordan Grenon. The revised proposed order includes a provision requiring

  equitable disgorgement and restitution to be administered by a Court-appointed Special Master,

  who is to be compensated by Defendants. Consistent with the discussion during the June 30

  conference, the this newly added provision comports with the guideposts for equitable

  disgorgement recently discussed by the Supreme Court in Liu v. SEC, No. 18-1501, 591 U.S. ___

  (June 22, 2020) (slip op.).
Case 1:20-cv-21601-KMW Document 53 Entered on FLSD Docket 07/07/2020 Page 2 of 5




         During the June 30 conference, the Court also inquired about what information, if any, the

  government may have with regard to Defendants’ financial condition. In response to the Court’s

  inquiry, the United States hereby advises the Court that it is in possession of information that

  indicates that Defendants’ MMS websites generated approximately $578,506 in revenue from

  credit card transactions between April 1, 2019 and April 24, 2020. This includes approximately

  $6,429 in credit card sales in the seven days after the Court entered the Temporary Restraining

  Order on April 17, 2020.


         Dated this 7th day of July, 2020.

                                       Respectfully submitted,


   ETHAN P. DAVIS                                     ARIANA FAJARDO ORSHAN
   Acting Assistant Attorney General                  United States Attorney
   U.S. Department of Justice


   GUSTAV W. EYLER
   Director
   Consumer Protection Branch

   Ross S. Goldstein                                  Matthew J. Feeley
   ROSS S. GOLDSTEIN                                  MATTHEW J. FEELEY
   Court ID No. A5502651                              Florida Bar No. 12908
   Senior Litigation Counsel                          Assistant United States Attorney
   Consumer Protection Branch                         99 N.E. 4th Street, Suite 300
   U.S. Department of Justice                         Miami, FL 33132-2131
   P.O. Box 386                                       Matthew.Feeley@usdoj.gov
   Washington, DC 20044-0386                          305-961-9235 (office)
   Ross.Goldstein@usdoj.gov                           305-530-7139 (fax)
   202-353-4218 (office)
   202-514-8742 (fax)




                              Counsel for the United States of America


                                                 2
Case 1:20-cv-21601-KMW Document 53 Entered on FLSD Docket 07/07/2020 Page 3 of 5




  OF COUNSEL:

  ROBERT P. CHARROW
  General Counsel

  STACY CLINE AMIN
  Chief Counsel
  Food and Drug Administration
  Deputy General Counsel
  U.S. Department of Health and Human Services

  ANNAMARIE KEMPIC
  Deputy Chief Counsel, Litigation

  JOSHUA A. DAVENPORT
  Associate Chief Counsel for Enforcement
  U.S. Department of Health and Human Services
  Office of the Chief Counsel
  Food and Drug Administration
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                             3
Case 1:20-cv-21601-KMW Document 53 Entered on FLSD Docket 07/07/2020 Page 4 of 5



                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 7, 2020, I electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF, electronic
  mail or in some other authorized manner for those counsel or parties who are not authorized to
  receive electronically Notices of Electronic Filing.


                                                By:             s/ Ross S. Goldstein
                                                                Ross S. Goldstein
                                                                Senior Litigation Counsel
                                                                U.S. Department of Justice


                                           SERVICE LIST
                                   United States of America
                                              vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                      MARK GRENON;
                                     JOSEPH GRENON;
                                   JORDAN GRENON; and
                                    JONATHAN GRENON
                               CASE NO. 20-21601-CIV-WILLIAMS
                       United States District Court Southern District of Florida


    ROSS S. GOLDSTEIN                                  GENESIS II CHURCH OF HEALTH AND
    Court ID No. A5502651                              HEALING
    Senior Litigation Counsel                          contact@genesis2church.is
    Ross.Goldstein@usdoj.gov                           2014 Garden Ln.
    202-353-4218 (office)                              Bradenton, FL 34205
    202-514-8742 (fax)
                                                       MARK GRENON
    MATTHEW J. FEELEY                                  mark@genesis2church.is
    Florida Bar No. 12908
    Assistant United States Attorney                   JOSEPH GRENON
    99 N.E. 4th Street, Suite 300                      joseph@genesis2church.is
    Miami, FL 33132
    Matthew.Feeley@usdoj.gov                           JORDAN GRENON
    305-961-9235 (office)                              jordan@genesis2church.is
    305-530-7139 (fax)                                 6210 35th Avenue West
                                                       Bradenton, FL 34209
    Counsel for the United States of America



                                                   4
Case 1:20-cv-21601-KMW Document 53 Entered on FLSD Docket 07/07/2020 Page 5 of 5



                                           JONATHAN GRENON
                                           jonathan@genesis2church.is
                                           2014 Garden Ln.
                                           Bradenton, FL 34205

                                           Defendants




                                       5
